March 15, 1916. The opinion of the Court, after reciting the foregoing statement of facts, was delivered by
There are eight exceptions.
1. "That the Court reversed the judgment below without any evidence whatever to support the said judgment of reversal; whereas, he should have affirmed the judgment below on the ground that the entire evidence supported the verdict of the jury in the magistrate's Court."
There was evidence to sustain the judgment of reversal, its sufficiency is not for this Court.
2. "The defendant excepts on the ground that at the hearing of the appeal neither the testimony, nor the exceptions nor the return of the magistrate was read as is required by law; but the said judgment of reversal was rendered simply on statements made by the attorneys of what was in the record." *Page 57 
The statute says the appeal shall be heard by the Court upon all the papers in the case. The statute does not say all the papers shall be read. Cases are heard in this Court upon the record, but it is exceedingly bad practice to read the entire record.
3. "The said defendant further excepts to the judgment of the presiding Judge because the material facts in this case were undisputed, and, where the facts are undisputed, then the judgment becomes one of law, and in this case the judgment of the Court in reversing the judgment below against the facts in evidence and against the law was an error of law."
This exception does not state the error complained of.
4. "Because the Circuit Court, in holding that on payment of $15 by the plaintiff-respondent to the defendant-appellant that then the defendant-appellant should surrender the mortgaged property to the plaintiff-respondent; whereas, he should have held that only on payment of the amount due the defendant-appellant with the costs of the magistrate's Court should the property be surrendered to the said plaintiff-respondent."
On this the appellant certainly has no right to complain. Upon this verdict only a money judgment could be entered. The case fails to show any foundation for the expense of $8.40. A money judgment could only be sustained for the $15, and his Honor in furtherance of justice made this practically a lien on the property.
5. "The defendant-appellant further excepts on the ground that the presiding Judge erred in reversing the judgment of the magistrate's Court without stating in his order of reversal the grounds for such reversal."
This Court has been referred to no rule or law that requires a Circuit Judge to state his reasons for his rulings, and we know of none. *Page 58 
6. "The defendant-appellant further excepts on the ground that the presiding Judge erred in both reversing and modifying the judgment below; whereas, the statute only provides for three dispositions of the judgment of the magistrate's Court; that is to say, to affirm, reverse, or modify, and, if this intention was to reverse the judgment below, then he should have remanded the case to the magistrate's Court for a new trial."
The provision of the statute is very broad and allows much latitude in the judgment:
"Upon hearing the appeal the appellate Court shall give judgment according to the justice of the case, without regard to technical errors and defects."
7. "The defendant-appellant further excepts on the ground that the presiding Judge erred in excluding from consideration all of the testimony material to the appellant's case, particularly that portion of the defendant, John R. Harden's testimony, in which he states that the plaintiff-respondent declared to him before he seized the property in dispute that they, meaning herself and husband, could not pay the debt secured by the bill of sale, and that he then demanded the property in dispute; whereas, he should have considered the said testimony and rendered judgment affirming the judgment below."
That depends upon what debt the plaintiff referred to. The appellant stated that the bill of sale was given for $15 cash advanced to the husband of the respondent. The appellant demanded that respondent pay not only this debt, but $50 more. The record does not show any ground upon which the respondent's property could be held to pay the debt of her husband other than the $15. Whether the demand was for $15, the amount for which the respondent was responsible, or for $65, for which she was not responsible, was a question of fact upon which this Court cannot pass.
8. "The defendant-appellant, subject to the above exceptions, further excepts to the judgment herein, on the ground *Page 59 
that his Honor, the presiding Judge, erred in not setting off the costs awarded to the plaintiff-respondent, against the recovery awarded by him to the defendant-appellant, and rendering judgment for the balance; whereas he should have so framed his judgment, as provided by section 411 of the Code of Civil Procedure of 1912."
There is no question of set-off in this case.
The judgment is affirmed.